Citation Nr: 0900805	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-32 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1993 rating action which reduced the disability 
rating for stage A renal cell carcinoma with right radical 
nephrectomy (to include chronic dysuria) from 100 percent to 
30 percent, effective from March 1, 1994.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from October 1977 to September 
1980, October 1982 to October 1985, March 1989 to July 1993, 
and May 1999 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Jackson, Mississippi, which determined that no 
revision was warranted and no CUE was shown with respect to a 
September 1993 rating action.  

The Board notes that the September 2006 rating decision 
addressed both the reduction issue and the matter of whether 
an evaluation in excess of 30 percent for renal cell 
carcinoma was warranted.  Ultimately, the increased rating 
claim was not perfected for appeal, and the only matter 
appealed involves the propriety of the rating reduction taken 
in the September 1993 rating action based on contentions of 
CUE in that rating decision.   See Dofflemeyer v. Derwinski, 
2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not 
whether the veteran is entitled to an increase, but whether 
the reduction in rating was proper); Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) ("[t]his is a rating reduction 
case, not a rating increase case.").  Accordingly, only the 
CUE issue is before the Board for appellate consideration.


FINDINGS OF FACT

1.  By rating action dated in September 1993, service 
connection was established for stage A right renal cell 
carcinoma with right radical nephrectomy, and a 100 percent 
disability rating was assigned under Diagnostic Codes 7528 
and 7500, effective from July 27, 1993, the day after the 
veteran's discharge from service.  In that same rating 
action, a reduced disability rating of 30 percent was 
assigned for right renal cell carcinoma, effective from March 
1, 1994.

2.  The veteran has not alleged an error of fact or law in 
the September 1993 RO decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different.


CONCLUSION OF LAW

The September 1993 rating decision did not contain CUE.  38 
C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2008).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to 
claims of CUE in prior final rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 
16 Vet. App. 518, 520-21 (2002) (per curiam order).  Although 
the VCAA is generally applicable to all claims filed on or 
after the date of its enactment, it is not applicable to CUE 
claims.  In this regard, the Board notes that "there [was] 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify [were] now, 
for the first time, applicable to CUE motions."  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Although the VCAA is 
potentially applicable to all pending claims, CUE claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001) (finding that the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  A claim of 
CUE is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.

Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
2002 & Supp. 2008), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
VCAA are not applicable to CUE motions (specifically as to 
motions to revise Board decisions and by analogy final rating 
actions) .  See also 38 C.F.R. § 20.1411(c), (d) (2008).  
Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim was not subject 
to the provisions of VCAA.  However, the Board observes that 
a duty to assist letter specifically pertaining to the CUE 
claim was issued to the veteran in June 2006 and that later 
in June 2006, he specifically indicated that he had no 
further information or evidence to offer in conjunction with 
the claim.


Factual Background

The veteran's service treatment records reflect that a right 
renal mass was identified in January 1993.  In February 1993 
the veteran underwent right radical nephrectomy for Stage A 
renal cell carcinoma.  The file contains the operative report 
dated on February 18, 1993, which reflects no involvement or 
impairment of the left kidney, nor any subsequent recurrence 
or pathology associated with the removal of the right kidney.

By rating action of September 1993, service connection was 
established for stage A renal cell carcinoma with right 
radical nephrectomy and a 100 percent disability rating was 
assigned under Diagnostic Codes 7528 and 7500, effective from 
July 27, 1993, the day after the veteran's discharge from 
service.  In that same rating action, a reduced rating of 30 
percent was assigned for right renal cell carcinoma, 
effective from March 1, 1994.  In the rating action it was 
explained that pursuant to the applicable rating criteria, a 
100 percent disability rating was warranted for the first 
year post-surgery (performed in February 1993), and that, 
thereafter, a minimum 30 percent disability rating was 
warranted.

In correspondence dated on November 10, 1993, the veteran was 
advised of the grant of service connection and subsequent 
rating reduction and of his appellate rights.  He was also 
issued several enclosures including the September 1993 rating 
decision.  In November 1993, the veteran filed a Notice of 
Disagreement with the September 1993 rating action, 
maintaining that continuation of the 100 percent evaluation 
was warranted.  A Statement of the Case was issued in May 
1994.  The veteran did not perfect the appeal and the 
September 1993 rating action became final a year after the 
issuance of notification of that decision. 

In December 2005, the veteran filed a claim alleging CUE in 
the September 1993 rating action.

Legal Analysis

The veteran contends that the September 1993 rating action in 
which service connection was established for stage A renal 
cell carcinoma with right radical nephrectomy and a 100 
percent disability rating was assigned under Diagnostic Codes 
7500 and 7528, effective from July 27, 1993, and a reduction 
to 30 percent was assigned effective from March 1, 1994, 
contains CUE.  Specifically, the veteran maintains that CUE 
is shown in the following ways: (1) there was no medical 
examination conducted to support the reduction; (2) the 
provisions of 38 C.F.R. § 4.28 regarding pre-stabilization 
ratings were not applied requiring that a rating be continued 
for a minimum of one year after the discharge date, and (3) 
there was no consideration of residual disability as 
evaluated under Diagnostic Codes 7528 and 7500.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2008).  In this 
case, it is clear that the veteran did not perfect an appeal 
as to the September 1993 rating action and accordingly the 
finality of that decision is firmly established.  

Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (1993-
2008).  If CUE is established, the prior decision(s) will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision(s) had 
been made on the date of the reversed decision.  Id.  

In order for there to be a valid claim of CUE, there must 
have been an error in the prior adjudication of the claim.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

Errors that would not have changed the outcome are harmless, 
and by definition, such errors do not give rise to the need 
for revising the previous decision.  The words "clear and 
unmistakable error" were found to be self-defining.  They are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  A 
determination that there was CUE must be based on the record, 
and the law that existed at the time of the prior RO or Board 
decision.  Russell, 3 Vet. App. at 313-314; see also Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  It is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts, and 
not merely misinterpretation of facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE requires that 
error, otherwise prejudicial, must appear undebatably. Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always 
be remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Court has 
further held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  Any claim of CUE 
must be pled with specificity.  Andre v. West, 14 Vet. App. 
7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).

In essence, the following facts were before the RO at the 
time that the September 1993 rating action was issued.  A 
right renal mass was identified in January 1993.  On February 
18, 1993, the veteran underwent right radical nephrectomy for 
Stage A renal cell carcinoma.  The operative report reflected 
no involvement or impairment of the left kidney, nor were any 
subsequent problems involving the left kidney or right kidney 
shown at any time prior to the issuance of the rating action 
in September 1993.  Pursuant to the rating criteria found 
under Diagnostic Codes 7500 and 7528, a 100 percent 
disability rating was assigned for stage A renal cell 
carcinoma with right radical nephrectomy effective from July 
27, 1993, and a reduction to 30 percent was assigned 
effective from March 1, 1994.  

The applicable rating criteria in effect as of September 
1993, provided that following the removal of one kidney, with 
nephritis, infection, or pathology of the other would be 
rated as 100 percent disabling for severe disability, 60 
percent disabling, for mild or moderate disability, or 30 
percent disabling with the absence of one kidney with the 
other functioning normally.  38 C.F.R. § 4.115a Diagnostic 
Code 7500 (1993).

The rating criteria in effect in 1993 also included 38 C.F.R. 
§ 4.115a, Diagnostic Code 7528, under which a 100 percent 
disability rating was assigned for new growths, malignant, 
any specified part of the genitourinary system.  A Note 
following Diagnostic Code 7528 provided that the disability 
rating of 100 percent should be continued for one year 
following the cessation of surgical, X-ray antineoplastic 
chemotherapy or other therapeutic procedure.  At this point, 
if there had been no local recurrence or metastases, the 
rating would be made on residuals - minimum.  

VA regulations also provide for prestabilization benefits 
under 38 C.F.R. § 4.28.
The provisions pertaining to prestabilization rating in 
effect in 1993 stated that the following ratings may be 
assigned, in lieu of ratings prescribed elsewhere, under the 
conditions stated for disability from any disease or injury.  
The prestabilization rating is not to be assigned in any case 
in which a total rating is immediately assignable under the 
regular provisions of the schedule or on the basis of 
individual unemployability.  The prestabilization 50-percent 
rating is not to be used in any case in which a rating of 50 
percent or more is immediately assignable under the regular 
provisions.  The provisions stated that an unstabilized 
condition with severe disability --substantially gainful 
employment is not feasible or advisable - warranted a 100 
percent disability rating.  Unhealed or incompletely healed 
wounds or injuries --material impairment of employability 
likely-warranted a 50 percent disability rating.  38 C.F.R. 
§ 4.28 (1993).

Here, application of the facts before the RO in September 
1993 to the law and regulations in effect at that time 
reflect that no CUE was present in the September 1993 rating 
action.  Initially, the Board points out that the provisions 
of 38 C.F.R. § 4.28 in effect in 1993 pertaining to pre-
stabilization rating were not applicable to the rating made 
at that time, because those provisions specifically indicated 
that a prestabilization rating was not to be assigned in any 
case in which a total rating (100 percent) was immediately 
assignable under the regular provisions of the schedule, such 
as was the case here.  

Moreover, the applicable law and regulations were correctly 
applied.  The initial 100 percent disability rating made 
pursuant to Diagnostic Code 7528 was to be made effective and 
continued for one year following surgery, which in this case 
was performed in February 1993 - while the veteran was still 
in service.  However, the effective date provisions in effect 
in 1993, specified that an award of service-connection could 
not be made until the day following the veteran's separation 
from service or July 27, 1993, in this case.  Applicable VA 
regulations in effect in 1993 also provided that 
notwithstanding the effective date assigned for either an 
original grant of benefits or an increased rating, under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first day of the calendar month following 
the month in which the effective date of the award is 
assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2008).  Collectively, the regulations in effect in 1993 
resulted in the grant of a 100 percent disability rating for 
compensation purposes from August 1, 1993 until the last day 
of February 1994; i.e. less than a full year for compensation 
purposes; however, the law and regulations were in no way 
incorrectly applied.  

Nor was CUE shown by virtue of the reduction of the rating to 
30 percent effective from March 1, 1994.  In this regard, the 
facts before the RO in September 1993 did not reveal any more 
than minimal disability following the one year prior after 
the February 1993 surgery.  At that point, there was no 
indication of local recurrence or metastases in conjunction 
with the right kidney removal, and no indication of any 
symptomatology or impairment of the left kidney; hence, the 
minimum disability rating of 30 percent was warranted and 
properly assigned under Diagnostic Code  7500.  Moreover, the 
note following the rating criteria of Diagnostic Code 7528 
did not require that an examination be conducted prior to a 
reduction being taken.  Furthermore, the Board notes 
incidentally that regulatory provisions normally applicable 
to reductions from 100 percent, and for rating reductions in 
general, which may include requiring an examination, are not 
applicable where, as here, the reduction was mandated by 
expiration of a time period set in the rating schedule.  
Rossiello v. Principi, 3 Vet. App. 430 (1992); cf. 38 C.F.R. 
§§ 3.343, 3.344 (2008).  Moreover, the Court held generally 
that VA's breach of its duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  See Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

The Board concludes the September 1993 rating decision was 
not clearly and unmistakably erroneous.  There was no error 
of fact or law that if evaluated by the Board would result in 
a manifestly different conclusion to which reasonable minds 
could not differ.  In reaching this conclusion, the Board 
observes that the evidence of record at the time of the 
September 1993 decision was correctly reported.  Also, the 
pertinent statutory and regulatory provisions extant at the 
time of the September 1993 decision were correctly applied.  
For the foregoing reasons, the Board finds that the September 
1993 rating decision is valid, does not contain CUE and 
remains final.  38 U.S.C.A. § 7105 (West 2002).  This being 
the case, the veteran's CUE claim is denied.  


ORDER

The veteran's claim as to whether there was CUE in a 
September 1993 rating action which reduced the rating for 
stage A renal cell carcinoma with right radical nephrectomy 
(to include chronic dysuria) from 100 percent to 30 percent, 
effective from March 1, 1994, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


